           Case 1:20-cv-01091-SAB Document 8 Filed 11/02/20 Page 1 of 2



1
2
3
4
5
6
7
8                                    UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   CALVIN WARR,                                    )   Case No.: 1:20-cv-01091-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER TO SHOW CAUSE WHY ACTION
13          v.                                           SHOULD NOT BE DISMISSED FOR FAILURE
                                                     )   TO COMPLY WITH A COURT ORDER AND
14                                                   )   FAILURE TO PROSECUTE
     CATES,
                                                     )
15                                                   )   (ECF No. 7)
                    Defendant.                       )
16                                                   )
                                                     )
17                                                   )
18          Plaintiff Calvin Warr is proceeding pro se and in forma pauperis in this civil rights action
19   pursuant to 42 U.S.C. § 1983.
20          On September 22, 2020, the Court issued an order striking Plaintiff’s complaint because it was
21   not signed under penalty of perjury, and Plaintiff was directed to file an amended complaint within thirty
22   days. (ECF No. 7.) Plaintiff has not filed an amended complaint and the time to do so has expired.
23   Accordingly, within fourteen (14) days from the date of service of this order, Plaintiff shall show cause
24   in writing why the action should not be dismissed. Plaintiff is warned that failure to comply with
25   ///
26   ///
27   ///
28

                                                         1
              Case 1:20-cv-01091-SAB Document 8 Filed 11/02/20 Page 2 of 2



1    this order will result in a recommendation to a District Judge that the instant action be dismissed, with

2    prejudice, for failure to prosecute, failure to obey a court order, and failure to state a cognizable claim

3    for relief.

4
5    IT IS SO ORDERED.

6    Dated:        November 2, 2020
7                                                       UNITED STATES MAGISTRATE JUDGE

8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                         2
